Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 1 of 13 Page ID #:122




                   EXHIBIT D
 Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 2 of 13 Page ID #:123

                                                                                                                                 US00873.2584B2


(12) United States Patent                                                                                    (10) Patent No.:                   US 8,732.584 B2
       Lee et al.                                                                                            (45) Date of Patent:                         May 20, 2014

(54) SYSTEMAND METHOD FOR GENERATING                                                                      (56)                     References Cited
       AN INFORMATION STREAMSUMMARY

                                                                                                           2008/0098.301 A1*       4/2008 Black et al. ................... T15,234
(75) Inventors: Lawrence Lee, Palo Alto, CA (US); Ed                                                       2009/0327100 A1* 12/2009 Greenberg et al.                      715,720
                            H. Chi, Palo Alto, CA (US)                                                     2011/019 1691 A1* 8/2011 Spears .......................... 715,748
(73) Assignee: Palo Alto Research Center                                                                  * cited by examiner
               Incorporated, Palo Alto, CA (US)
(*) Notice: Subject to any disclaimer, the term of this                                                     imary Examiner —Weilun Lo
                           patent is extended or adjusted under 35                                       Assistant Examiner — Truc Chuong
                           U.S.C. 154(b) by 647 days.                                                    (74) Attorney, Agent, or Firm — Patrick J. S. Inouye, Krista
                                                                                                          A. Wittman: Makiko Coffland
(21) Appl. No.: 12/942,771
(22) Filed:                Nov. 9, 2010                                                                   (57)                        ABSTRACT
(65)                                 Prior Publication Data                                               A system and method for generating an information stream
                                                                                                          Summary using a display metric is provided. An information
    US 2012/O 117475A1                                                    May 10, 2012                    stream including a plurality of information stream items is
51) Int. C                                                                                                received. A display metric is calculated for each of the plu
(51) Int. Cl.                                                                                             rality of information stream items. The information stream
       ge. e8                                                     38.                                     items are grouped into one or more Summary objects. A size
                                  .01)                           (                                        is assigned to each of the one or more Summary objects and
(52) S.C.                      T15/733: 71.5/745: 71.5/789
                - - - - - - - - - - - - - - - - - - - - - - - - - - - -         s        s
                                                                                                          the one or more Summary objects are displayed based on the
                                                                                                          assigned size.


(58) Field of Classification Search
       USPC .................................. 715/733,719, 723,730
       See application file for complete search history.                                                                     18 Claims, 5 Drawing Sheets

                                                                                                                  402

       406- Top Links                                                                                                   Friends                                       40
  400-          99 Survey Results << xkcd                                                                                 Ed H. Chi             Markus
              S&
                                           x
                                           Ax.
                                                                                                      it..., ||5 updates                        ASE
                                                                                                                                          5 updates                 424
                      -                   Ex                                                                       2 likes                2 likes
              412                                                                                                  5 new friends          5 links
                                                                                                                   2 comments             2 photos
                                            5 other people linked to this.
                                            ?h 2 people like this.
                                                   View all 5 comments
                                           Yesterday at 11:17pm Comments Like Share
                                                                                                                                                                       426
              44-H Pomegranate NS08                                                          2 Likes 2 Comments

                                                                                                                                                                          428




              420-H. K&L Wine Merchants                                                      3Likes
              422
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 3 of 13 Page ID #:124


U.S. Patent            May 20, 2014   Sheet 1 of 5      US 8,732.584 B2

      ||
      ff




           ||
           [SWH
                  CD
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 4 of 13 Page ID #:125


U.S. Patent        May 20, 2014    Sheet 2 of 5           US 8,732.584 B2




                200 N

                                                    2O2



                                                    204



                                                    2O6



                                                    208



                                                    20



                                                    212
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 5 of 13 Page ID #:126


U.S. Patent         May 20, 2014         Sheet 3 of 5              US 8,732.584 B2




              3OO
                    N              306
              304                                                 308
                                   BLOGPOST


                                                           BOOKMARK



                               SUMMARY OBJECTS




                                                        STATUS UPDATE

                               FOLLOWEDENTITY




                                   FIG. 3
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 6 of 13 Page ID #:127


U.S. Patent        May 20, 2014    Sheet 4 of 5         US 8,732.584 B2




                                            807
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 7 of 13 Page ID #:128


U.S. Patent        May 20, 2014    Sheet 5 of 5         US 8,732.584 B2




                                             8097Z
  Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 8 of 13 Page ID #:129


                                                      US 8,732.584 B2
                               1.                                                                        2
    SYSTEMAND METHOD FOR GENERATING                                      are grouped into Summary objects. The Summary objects are
     AN INFORMATION STREAMSUMIMARY                                       sized for display based on the total display metric of the
          USINGADISPLAY METRIC                                           information stream items within the Summary object.
                            FIELD
                                                                            An embodiment provides a system and method for gener
                                                                         ating an information stream Summary using a display metric.
   This application relates in general to management of elec             An information stream including a plurality of information
tronic information, and in particular, to a system and method            stream items is received. A display metric is calculated for
for generating an information stream Summary using a dis                 each of the plurality of information stream items. The infor
play metric.                                                             mation stream items are grouped into one or more Summary
                                                                    10   objects. A size is assigned to each of the one or more Summary
                        BACKGROUND                                       objects and the one or more Summary objects are displayed
                                                                         based on the assigned size.
   Information overload is a growing concern as the amount                  Still other embodiments of the present invention will
of information sources available and received electronically,            become readily apparent to those skilled in the art from the
for example, through the Internet has exponentially grown.          15   following detailed description, wherein is described embodi
People face the challenge of keeping track of numerous                   ments of the invention by way of illustrating the best mode
streams of information from a variety of Sources, such as                contemplated for carrying out the invention. As will be real
email messages from work colleagues and friends, news sto                ized, the invention is capable of other and different embodi
ries, status updates from networking sites, and changes to               ments and its several details are capable of modifications in
shared electronic files, such as documents in content manage             various obvious respects, all without departing from the spirit
ment systems. Each of the information Sources can require                and the scope of the present invention. Accordingly, the draw
visiting a different Web site or tool, including input of a              ings and detailed description are to be regarded as illustrative
separate username and password to access each Source.                    in nature and not as restrictive.
   As the popularity of social networking sites increases, the
number of messages transmitted daily also increases. For            25         BRIEF DESCRIPTION OF THE DRAWINGS
example, the number of tweets transmitted per hour via Twit
ter has already risen well above two million. Due to the                   FIG. 1 is a block diagram showing a system for generating
number of messages transmitted, users are having difficulty              an information stream Summary using a display metric, in
reviewing all the messages received. Sorting through and                 accordance with one embodiment.
reviewing received messages can be very time consuming,
even after a short period of time away. The ratio of noise to       30     FIG. 2 is a flow diagram showing a method for generating
useful information can be quite high as many messages                    an information stream Summary using a display metric, in
received are related to Social aspects, rather than Substantive          accordance with one embodiment.
interesting information. The messages can include links to                  FIG. 3 is a data flow diagram showing types of Summary
photographs, articles, or other Websites, which can include              objects, for use with the method of FIG. 2.
substantively relevant and interesting information. However,        35      FIG. 4 is a screen shot diagram showing, by way of
failure to review all messages can result in missing important           example, a user interface for generating an information
or interesting information.                                              stream Summary using a display metric.
   Really Simple Syndication (RSS) has developed as a way                   FIG. 5 is a diagram showing levels of user interaction with
to avoid the time and effort needed to manually visit each               the user interface of FIG. 4.
information source individually. RSS is Web-based format            40
for publishing content and allows feed reader applications to                            DETAILED DESCRIPTION
gather information published using RSS from a variety of
Sources and to present the information to a user for monitor                Reviewing and keeping up with information received via
ing and review. The feed reader application regularly collects           messages in a communication medium, Such as Social net
information updates from sources, or feeds, subscribed to by        45   working sites, can be difficult and time consuming due to
the user of the feed reader. Unfortunately, subscribing even to          large amounts of content that is dynamically updated. Pro
a few feeds can quickly lead to feed overload. Reviewing                 viding a Summary of the information stream and highlighting
hundreds or thousands of feed items can be daunting and                  the most interesting or relevant information greatly mini
identifying any feed items of particular interest to the user can        mizes the time required by a user to locate and review the
be lost in the noise.                                               50   same information.
  Additionally, some information Sources, such as the Face             Content from information streams is analyzed and sized for
book News Feed, provide a subset of information to the user         display to a user based on a display metric. FIG. 1 is a block
based on recommendation filters to alleviate some of the            diagram showing a system 100 for generating an information
information overload. However, the subset dynamically stream Summary using a display metric, in accordance with
updates and when a user click through a particular piece of 55 one embodiment. A digital data communications network
information in the subset to get further details and then clicks    102, such as the Internet, provides an infrastructure for
back into the SubSct, the information stream has updated and exchange of digital information. Other digital information
the valuable information can be lost downstream.                    exchange infrastructures, for instance, a non-public corporate
   Accordingly, there is a need for management of informa enterprise network, are possible. The network 102 provides
tion streams that includes providing a high level Summary of 60 interconnectivity to diverse and distributed information
the information in the stream and highlighting the potentially Sources and users that respectively Supply and consume the
most important information while retaining user control.            digital information. Users continually post articles, Web
                                                                    pages, send emails, and the like to the network 108, which are
                         SUMMARY                                    maintained as a distributed data corpus through one or more
                                                                 65 Source servers 104, feed aggregator servers 106, Summary
   A display metric is determined for each information stream servers 108, and other data repositories that serve as informa
item in an information stream. The information stream items         tion sources. These sources respectively serve information
  Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 9 of 13 Page ID #:130


                                                     US 8,732.584 B2
                              3                                                                       4
stream items 110, 112, 114, and other information to users             integrated circuitry or burned into read-only memory compo
that access the network 102 through user devices 116, 118.             nents. The various implementations of the source code and
User devices can include desktop personal computers 116.               object and byte codes can be held on a computer-readable
laptoppersonal computers 118, and handheld devices, such as            storage medium, Such as a floppy disk, hard drive, digital
mobile telephones and mobile Internet devices (not shown).             video disk (DVD), random access memory (RAM), read-only
   Information stream items 110, 112, 114 are created by               memory (ROM) and similar storage mediums. Other types of
users or automatically generated, and can include emails,              modules and module functions are possible, as well as other
news content, status updates from networking sites, such as            physical hardware components. Moreover, other information
Facebook and Twitter, and notifications of changes to elec             sources in lieu of or in addition to the servers 104,106, 108,
tronic files. Such as documents in content management sys         10   and other information consumers, in lieu of or in addition to
tems. Other types of information stream items 110, 112, 114            user devices 116, 118, are possible.
are possible. Information stream items 110, 112, 114 can be              Information stream items 110, 112, 114 are displayed to a
received directly on user devices 116,118, for user review via         user based on a calculated display metric. FIG. 2 is a flow
a user interface from a source server 104 or information               diagram showing a method for generating an information
stream items from many sources can be aggregated, cached,         15   stream Summary using a display metric, in accordance with
and accessed by user devices 116, 118, from other servers              one embodiment. Information stream items 110, 112, 114 are
106, 108.                                                              received from information stream sources. The feeds can be
  Information is Summarized from the information stream                received from a feed aggregator 106, for example, through the
items 110, 112, 114 and used to populate a browser, or other           FriendFeed application programming interface (API), via a
user interface, as user selectable elements. The extracted             summary server 108, or directly from the feed sources 104,
information can include information regarding the creator,             Such as Twitter and Facebook, and organized for presentation
Source, time, and topics of the information stream items 110.          in the user interface. Other ways of receiving and aggregating
112, 114. The information stream items are displayed to the            feeds are possible.
user for review and manipulation. The user can select one or              To aid the user in reviewing the information stream items
more of the information stream items 110, 112, 114 to view        25   110, 112, 114, a time window is specified (block 202) and all
additional information about the information stream items              the information stream items 110, 112, 114 received by the
110, 112, 114 displayed down to the selected information               user during the specified time window are collected (block
128, as further discussed below beginning with FIG. 2                  204). The time period can be manually chosen by the user or
  A user receives information stream items 110, 112, 114               automatically determined. For example, the time window
from one or more information sources. Subsequently, a Sum         30   may be all information stream items 110, 112, 114 received
mary server 108 generates a summary of the information                 since the last time the user used the system 100 or those that
stream items using social attention data. The summary server           have been received in the last hour. Other time windows are
108 includes a display metric calculation module 120, a clas           possible. The information stream items 110, 112, 114 can be
sification module 122, and a size assignment module 124.               collected dynamically as received by the user, stored as
   The display metric calculation module 120 receives the         35   received and retrieved from a cache as needed, or otherwise
information stream items 110, 112, 114 from the one or more            stored for later retrieval.
information sources and determines a display metric for each             Each of the collected information stream items 110, 112,
information stream item 110, 112, 114. The classification              114 within the specified time window are analyzed and a
module 122 classifies and groups individual information                display metric is calculated for each item 110, 112,114 (block
stream items 110.112, 114 into summary objects 126 for            40   206). The display metric is used to determine the interest that
display in the information stream Summary. Optionally, the             a particular information stream item 110, 112, 114 relative to
classification module 122 can extract Summary information              the other information stream items 110, 112,114 will have for
128 from the information stream items 110, 112, 114 that can           a user. Although discussed in relation to a particular informa
be associated with the summary objects 126. The summary                tion stream source, the same process can be applied to mul
objects 126 and summary information 128 can be dynami             45   tiple information stream sources and displayed to the user.
cally determined or stored for later retrieval. The size assign          In one embodiment, a Social attention metric is used to
ment module 124 aggregates the display metrics for all infor           calculate the display metric. The Social attention metric uti
mation stream items 110, 112, 114 within an individual                 lizes the overall social attention given an information stream
Summary object 126 and determines the size that each Sum               item 110, 112, 114 relative to the other information stream
mary object 126 will be displayed to the user on the user         50   items 110, 112, 114 by users of the information stream. The
device 116, 118.                                                       social attention can be from the entire collection of users of
  In general, each user device 116, 118, is a Web-enabled              the information stream or a Subset, Such as a particular user's
device that executes a Web browser or similar application,             friends or followed users. The social attention can be from
which Supports interfacing to and information exchange and             both private data not generally available to users and public
retrieval with the servers 104,106, 108. Both the user devices    55   data that generally are available to users. For example, private
116, 118, and servers 104, 106, 108 include components                 data includes click-through rates of links, such as hyperlinks,
conventionally found in general purpose programmable com               associated with an information stream item 110, 112, 114.
puting devices, such as a central processing unit, memory,             Public data can include user comments added to a status
input/output ports, network interfaces, and non-volatile Stor          update on a social networking website, and a "like' on a photo
age, although other components are possible. The devices          60   posted to a photo sharing website. Other public and private
104, 106, 108, 116, 118, can include one or modules for                data are possible.
carrying out the embodiments disclosed herein.                           The total display metric of all of the information stream
   The modules can be implemented as a computer program                items 110, 112, 114 within the time window is a set amount,
or procedure written as source code in a conventional pro              such as 100%. Each information stream item 110, 112, 114
gramming language and presented for execution by the cen          65   display metric is then determined relative to the set amount.
tral processing unit as object or byte code. Alternatively, the        For example, the number of comments associated with each
modules could also be implemented in hardware, either as               information stream item 110, 112,114 and the total number of
 Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 10 of 13 Page ID #:131


                                                      US 8,732.584 B2
                               5                                                                        6
comments for all items 110, 112, 114 is calculated. Each                friends, likes, and links while a corporate enterprise informa
information stream item 110, 112, 114 display metric is cal             tion stream may have groups, projects, and documents as
culated as an amount relative to the total number of com                Summary objects.
ments. An information stream item 110, 112, 114 with five                 The information stream items 110, 112, 114 can be classi
comments where the total comments for all information                   fied and grouped in a number of ways. In one embodiment a
stream items 110, 112, 114 is 20 has a display metric of 0.25,          topic identification algorithm that classifies each information
or 25%. Additionally, if an information stream item 110, 112,           stream item 110, 112, 114 into a topic and then clusters the
114 has multiple types of social attention from users. Such as          topics into higher level categories, such as Summary objects
comments, likes, and reposts, the various types are combined            126, is used, such as described in commonly-assigned U.S.
to determine the display metric of the information stream
                                                                   10   patent application, entitled “System and Method for Identi
item 110, 112, 114. Other ways of determining the display               fying Topics for Short Text Communications.” Ser. No.
metric are possible.                                                    12/646,810, filed Dec. 23, 2009, pending, the disclosure of
                                                                        which is incorporated by reference. In a further embodiment,
   In a further embodiment, a relative degree of interest metric        the clustering is based on Scatter-Gather, such as described in
is calculated. While the social attention metric is based on a     15   U.S. Pat. No. 5,422,778, entitled “Scatter-Gather: A Cluster
deterministic count of Social attention actions on particular           Based Method and Apparatus for Browsing Large Document
information stream items 110, 112, 114, the relative degree of          Collections, issued Aug. 15, 1995, the disclosure of which is
interest metric is a probabilistic determination of what infor          incorporated by reference. Other clustering algorithms are
mation stream items 110, 112, 114 an individual user may                possible, for example, multi-modal clustering of textual con
find interesting. The relative degree of interest metric uses a         tent and metadata features, hierarchical clustering, and
recommendation algorithm to assign a ranking to each infor              k-means.
mation stream item 110, 112, 114, such as described in com                In a still further embodiment, summary information 128
monly-assigned U.S. patent application, entitled "System and            associated with each information stream item 110, 112, 114
Method for Recommending Interesting Content in an Infor                 in the Summary objects 126 is extracted and can be displayed
mation Stream.” Ser. No. 12/757,929, filed Apr. 9, 2010,           25   to the user. The summary information 128 can be extracted
pending, and U.S. Pat. No. 6,944,830, entitled “System and              from metadata associated with, or content of the information
Method for Browsing Hierarchically Based Node-Link                      stream item 110, 112, 114, as described further below with
Structures Based on an Estimated Degree of Interest,” issued            reference to FIGS. 3 and 4. For example, a document sum
Sep. 13, 2005, the disclosures of which arc incorporated by             mary object 126 can include summary information 128
reference. Other types of display metrics are possible.            30   regarding title of the document, a thumbnail image of the
   The relative degree of interest metric calculates the display        document's first page or another salient image from the docu
metric of information stream items 110, 112, 114 to display             ment's content or related to the document's content, when
based on previous interest shown by the user to similar infor           and who made recent change to the document, and any user
mation stream items 110, 112, 114. The parameter of the                 comments regarding the document.
previous interest, for example, can be topic, media, Social, or    35     Additionally, the categorization transforms non-hierarchi
popularity based. For example, the topic or topics of items             cal information stream items 110, 112, 114 into hierarchical
110, 112, 114 that the user has previously clicked on to read           information as Summary objects 126. The categorization
can be determined and a higher display metric can be assigned           allows a user to explore the information stream Summary in
to items 110, 112, 114 within the time window that have                 varying level of detail while retaining display of all informa
similar topics, while those with topics generally ignored by       40   tion within the information feed within the selected time
the user can be assigned a lower display metric. Similarly, if          window, as described further below with reference to FIG. 5.
the user views information stream items 110, 112,114 that are              The summary objects 126 of the information feed are
photos but does not generally view ones that are videos,                assigned a size for display based on the information stream
photos can be assigned a higher display metric. The informa             items 110, 112, 114 they contain (block 210). The summary
tion stream items 110, 112, 114 that the user's friends, or        45   objects 126 are then displayed to the user based on their
other Social parameter, view can be ranked higher as well.              determined size (block 212), as further discussed below with
Other user interest parameters are possible.                            reference to FIG. 4. The display metrics of all the information
  In a further embodiment, the relative degree of interest              stream items 110, 112, 114 in a particular summary object
metric can be improved over time through machine learning               126 are aggregated and the size of the Summary object 126 is
and training. What the user actually views, or otherwise           50   relative to the total display metric across all information
shows interest, in the Summary can be compared to the pre               stream items 110, 112, 114 for the information stream during
dicted interest, and the associated metric, and fed back into           the time window.
the system to improve the quality of the predictive power of              In one embodiment, the size is calculated from the total of
the relative degree of interest metric.                                 the aggregated stream items 110, 112,114. For example, if the
  The information stream items 110, 112, 114 are classified        55   information stream items 110, 112, 114 in a summary object
and grouped into summary objects 126 (block 208). The                   126 are 33.6% out of 100% of the total display metric, then
information stream items 110, 112, 114 can be grouped prior             the size of the summary object 126 is assigned as 33.6% of the
to, or after, determining the metric for the items 110, 112,114.        total display.
Summary objects 126 organize information stream items 110.                 In a further embodiment, the sizes of the summary objects
112, 114 into higher-level groupings that are meaningful to        60   126 are predetermined, either by the user or automatically by
the user and allow the user to understand and makes sense of            the system 100, and assigned based on the order of the aggre
the content within the information stream. Summary objects              gated totals of display metric for the associated information
126 can be the same or different depending on the information           stream items 110, 112,114. For example, a summary can have
steam or the content within the stream within the given time            a total of three summary objects 126 with the sizes preset to
window, such as further discussed below beginning with ref         65   50%, 30%, and 20% of the total display area. The summary
erence to FIG. 3. For example, an information feed from a               object 126 with the highest aggregated display metric total is
Social networking site can have Summary objects 126 for                 assigned to the 50% size, while the second highest is assigned
 Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 11 of 13 Page ID #:132


                                                      US 8,732.584 B2
                               7                                                                     8
the 30% size, and so forth. In a still further embodiment,              diagram 400 showing, by way of example, a user interface
particular Summary objects 126 are assigned a predetermined             402 for generating an information stream Summary using a
size. Other ways of determining size of summary objects 126             display metric. Although discussed in relation to a particular
are possible.                                                           information stream source, the user interface and associated
   In a still further embodiment, the display sizes of indi             Summarization and categorization, can be applied to multiple
vidual information stream items 110, 112, 114 within a par              information stream sources. Likewise, the information
ticular Summary object 126 can assigned in the same ways as             stream Summaries of multiple information stream sources can
the summary objects, as further discussed below with refer              be displayed simultaneously, as further discussed below with
ence to FIG. 4. In a further embodiment, additional visual              reference to FIG. 5.
display cues can be used in conjunction with display size of       10      User interface 402 can be implemented in a Web-based
information stream items 110, 112, 114. For example, color              form, such as in a Web browser, or any other type of software
coding, shading, font effects such as bold, italics and fontsize        interface. The user interface 402 includes a summary of an
can provide further prioritization of items 110, 112, 114 for           information stream during a specified time window including
review by the user. Other visual queues are possible.                   one or more summary objects 406, 408, 410. For example, the
   Summary objects 302 group together related information          15   information stream can be a social networking Web site and
stream items 110, 112,114. FIG.3 is a data flow diagram 300             the summary objects can include top links 406, top likes 408,
showing types of summary objects 302. The Summary objects               and friends 410. The top links summary object 406 includes
302 can be the same across information feeds or specific to             information stream items 110, 112, 114 regarding links
certain types of information feeds. For example, the Summary            posted to user pages on the Social networking site. The top
objects 302 displayed for a social network feed may differ              likes summary object 408 includes information stream items
from the summary objects 302 displayed for an enterprise                110, 112, 114, such as posts, links, or photos, that have been
information feed. Summary objects 302 can include docu                  “liked by other users. The friends summary object 410
ment 304, blog post 306, bookmark 308, status update 310,               includes friends of the user who have been active on the
followed entity 312, and discussion 314. Other types of sum             website within the specified time window. Other information
mary objects 302 are possible. For example, a summary              25   streams and Summary objects are possible.
object 302 can be an entire information stream source, which              Summary objects 406, 408, 410 arc used to organize the
is used when a Summary from more than one information                   information stream items 110, 112, 114 from the information
stream source is displayed.                                             stream source. The size of the summary objects 406, 408,410
   Document summary objects 304 can include multiple ver                are based on the determined display metric of the information
sions of a document in an enterprise information system. Blog      30   stream items 110, 112,114, as discussed above with reference
post Summary objects 306 contain posts to an information                to FIG. 2. For example, the friends summary object 410
feed such as a specific blog or more than one blog associated           accounts for approximately 45% of the total metric for the
with a website. Bookmark summary objects 308 include                    information feed, while the top links 406 and top likes 408
bookmarked websites from a social bookmarking website                   account for 30% and 25%, respectively. Collectively the dis
Such as delicious.com, links shared in a microblogging ser         35   play metric for these three summary objects total 100% rep
Vice Such as Twitter, or in a Social networking site such as            resenting all of the information stream items 110, 112, 114
Facebook. Status update summary objects 310 include status              contained within the stream for the specified time period. The
messages and related comments, such as from Twitter. Fol                summary objects 406, 408,410 are then presented to the user
lowed entity summary objects 312 can include a followed                 in the user interface 402 based on the display metric.
person or followed group, for example, a friend or group from      40      Additionally, the information stream items 110, 112, 114
a Social networking site. Such as facebook.com, and a fol               withina Summary object can be presented to the user based on
lowed space. Such as a specific team or content source in an            their individual display metric values. For example, the infor
enterprise information system. Discussion Summary objects               mation stream items 412, 418 that have received the most
314 can include a question posted to a website or to a group            activity, for example from user comments, links, and likes,
within an enterprise and a discussion or comment thread            45   will have the largest size within the summary object 406, 408.
related to that question.                                               The information stream item 414,420 with the second highest
   Additionally, summary information 128 is extracted from              display metric will be next largest and the rest of the items
the information stream items 110, 112, 114, associated with             416, 422 can be assigned a smaller size. Information stream
the summary object 302 including the items 110, 112, 114,               items 424 and 426 with Substantially, or equivalent, display
and displayed to the user, as further discussed below with         50   metrics are displayed at the same size. The size can be preset,
reference to FIG. 4. Each summary object 302 can have                   based on threshold display metric values, or equivalent to the
specific Summary information 128 extracted and displayed to             display metric amount of the item 110, 112, 114. For
the user. For example, the document summary object304 can               example, the Smallest size of an individual information
include summary information 128 for each of the grouped                 stream item 110.112,114 can be set to one pixel. The user can
information stream items 110, 112, 114 including title of the      55   explore the pixel-sized information stream item 110.112,114
document, topics, keywords, or tags associated with the docu            through interaction with the user interface 402, as described
ment, notes applied to the documents by users, and activities           further below with reference to FIG.5. Other size determina
related to the document, such as new versions or comments to            tions are possible.
the document. The followed entity 312, such as a followed                  Summary information 128 extracted from the information
friend of the user, can include updates to the friend's profile,   60   stream items 110, 112, 114 can be displayed to the user. The
any additional people the friend is now following, and new              summary information 128 shown depends on the size of the
photos posted by the friend.                                            summary object 126 and individual item. For example, the
   Large number of information streams can be difficult to              largest item 412 in the top links Summary object 412 displays
manage and may prevent a user from quickly finding a desired            Summary information 128 including title of the link, a sum
feed item. The user can manage the information streams by          65   mary of the content of the link, the comment of the user who
utilizing Summary objects for filtering incoming feeds and              posted the link, and other information including the number
locating items of particular interest. FIG. 4 is a screen shot          of users who linked to the posting, liked the posting, and
 Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 12 of 13 Page ID #:133


                                                     US 8,732.584 B2
                                                                                                       10
commented on the posting. The second largest item 414 only                  a classification module to group the plurality of infor
displays a short title for the link and the number of likes and                mation stream items into one or more Summary
comments. The remaining items 416 only show an icon                            objects;
denoting that a link was posted. Further Summary information                a size assignment module to assign a display size to each
128 can be shown to the user through user interaction, Such as                 of the one or more Summary objects based on an
hovering or mousing over a particular item or Summary infor                    aggregate of the calculated display metric of each of
mation 128 and clicking on the item or Summary information                     the information stream items within that Summary
128 to get further summary information 128 about the item                      object, wherein the display size of that Summary
110, 112, 114.                                                                 object is relative to the aggregated calculated display
  The information stream Summary provides a complete              10          metric; and
sense of all activity in the information stream within the time             a display module to display the one or more Summary
window to the user. FIG. 5 is a diagram 500 showing levels of                  objects based on the assigned size in a display.
user interaction with the user interface of FIG. 4. The deter            2. A system according to claim 1, further comprising:
mination of display metrics and categorization of information            a window module to specify a time window for the infor
stream items 110, 112, 114 into summary objects allows the        15        mation stream and to collect the plurality of information
user to review the information displayed in varying levels of               stream items within the time window.
detail. The user can move between each level, from the parent            3. A system according to claim 1, further comprising:
node to the lowest child node, through interaction with the              an aggregation module to aggregate the display metric of
user interface. For example, multiple information streams can               the information stream items in each of the Summary
be summarized and sized for display to the user (operation                  objects, wherein the size assignment module further
502), as described above with reference to FIG. 2. The user                 assigns the size of each of the Summary objects from the
can select one of the information streams, such as Facebook,                total of the aggregated display metric of the information
that was displayed, for example, at 25% of the total display                stream items within the Summary object.
area. Selection can occur by clicking on the information                 4. A system according to claim 1, further comprising:
stream, Zooming into the information feed, or through other       25     a Summary module to extract Summary information from
interaction with the user interface. Upon selection, the                    each of the information stream items, wherein the dis
selected Facebook stream will be resized to 100% of the                     play module further displays the Summary information
display area and the Summary objects 412 and information                    with the respective information stream item.
stream items 110, 112, 114 are placed within the display                 5. A system according to claim 1, further comprising:
based on their display metric relative to the other summary       30     a clustering module to identify a topic within each of the
objects 412 and information stream items 110, 112, 114                      information stream items and to cluster the information
within the selected stream (operation 504). Additionally, the               stream items into the one or more summary objects
user can then select a particular Summary object 412, Such as               based on the identified topic.
photographs, which will then be resized to fill the entire               6. A system according to claim 5, wherein the clustering is
display area, while the photograph items 110, 112, 114 are        35   one of scatter-gather, multi-modal, hierarchical, and
sized based on their display metric (operation 506). Further,          k-means.
an individual photograph can be selected for display within               7. A system according to claim 1, wherein the Summary
the entire display (operation 508). The user can move back             object is one of a document, blog post, bookmark, status
and forth through the layers and the information Summary of            update, followed entity, and discussion.
the selected layer is displayed based on the display metric       40      8. A system according to claim 1, wherein the Social atten
determined for the selected layer.                                     tion comprises visible actions of the other users upon the
   While the invention has been particularly shown and                 information stream items.
described as referenced to the embodiments thereof, those                 9. A system according to claim 1, further comprising:
skilled in the art will understand that the foregoing and other           calculating a relative degree of interest for each of the
changes in form and detail may be made therein without            45         information stream items based on a previous interest
departing from the spirit and scope of the invention.                        shown by the user in related information stream items.
                                                                          10. A computer-implemented method for generating an
  What is claimed is:                                                  information stream Summary using a display metric, com
  1. A system for generating an information stream Summary             prising:
using a display metric, comprising:                               50      receiving an information stream comprising a plurality of
  a central processing unit (CPU) to execute modules, com                   information stream items;
     prising:                                                            calculating a display metric for each of the plurality of
     a receiver module to receive an information stream com                 information stream items as an indication of relevance of
        prising a plurality of information stream items;                    one such information stream item to a userby measuring
     a display metric calculation module to calculate a dis       55        Social attention given to that information stream item
        play metric for each of the plurality of information                from other users relative to at least one of the remaining
       stream items as an indication of relevance of one Such               information stream items, wherein the Social attention is
       information stream item to a userby measuring Social                 determined based on a relative degree of interest by the
       attention given to that information stream item from                 user in content of the information stream items by
       other users relative to at least one of the remaining      60        assigning a ranking to each of the information stream
       information stream items, wherein the Social attention               items based on a previous interest shown by the other
       is determined based on a relative degree of interest by              users to information stream items similar to the content;
       the user in content of the information stream items by            grouping the plurality of information stream items into one
       assigning a ranking to each of the information stream               or more Summary objects;
       items based on a previous interest shown by the other      65     assigning a display size to each of the one or more sum
       users to information stream items similar to the con                mary objects based on an aggregate of the calculated
       tent:                                                               display metric of each of the information stream items
Case 2:20-cv-10753 Document 1-4 Filed 11/25/20 Page 13 of 13 Page ID #:134


                                                    US 8,732.584 B2
                              11                                                                   12
     within that summary object, wherein the display size of             14. A computer-implemented method according to claim
     that Summary object is relative to the aggregated calcu          10, further comprising:
     lated display metric; and                                          identifying a topic within each of the information stream
  displaying the one or more Summary objects based on the                     items; and
     assigned size.                                              5      clustering the information stream items into the one or
  11. A computer-implemented method according to claim                     more Summary objects based on the identified topic.
10, further comprising:                                                 15. A computer-implemented method according to claim
  specifying a time window for the information stream; and            14, wherein the clustering is one of scatter-gather, multi
  collecting the plurality of information stream items within         modal, hierarchical, and k-means.
    the time window.                                             10      16. A computer-implemented method according to claim
  12. A computer-implemented method according to claim                10, wherein the Summary object is one of a document, blog
10, further comprising:                                               post, bookmark, status update, followed entity, and discus
                                                                      Sion.
  aggregating the display metric of the information stream               17. A computer-implemented method according to claim
     items in each of the Summary objects; and
  assigning the size of each of the Summary objects from the     15   10, wherein the social attention comprises visible actions of
     total of the aggregated display metric of the information        the other users upon the information stream items.
     stream items within the Summary object.                             18. A computer-implemented method according to claim
  13. A computer-implemented method according to claim                10, further comprising:
10, further comprising:                                                 calculating a relative degree of interest for each of the
  extracting Summary information from each of the informa                  information stream items based on a previous interest
     tion stream items; and displaying the Summary informa                  shown by the user in related information stream items.
     tion with the respective information stream item.                                      k   k   k   k   k
